Appellant was prosecuted and convicted of catching fish within the inclosure of W.E. Jarmon without the consent of the owner. *Page 308 
Appellant filed a motion to quash the information and complaint on the ground that the Act upon which it was based has been repealed by a subsequent Act of the Legislature. We held adversely to appellant's contention in the case of Berry v. State, recently decided, but not yet reported. The statement of facts was not filed in time, but if we could consider it the evidence supports the verdict; the special charges, Nos. 1 and 2, requested, were not applicable to the evidence introduced and the court did not err in refusing them.
The judgment is affirmed.
Affirmed.